Citation Nr: 1812001	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1956 through December 1957.  The Veteran died in January 2012.  The Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals ("Board") from a September 2012 rating decision by the Department of Veterans Affairs ("VA") Pension Management Center in Milwaukee, Wisconsin (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2015, the Board remanded the Appellant's claim, directing the AOJ to obtain additional medical records relevant to the appeal.  Specifically, the Board directed the AOJ to contact the Appellant and seek her signature to obtain a medical release for records from the Cumberland County Hospital.  The AOJ was also directed to obtain any outstanding medical records from VA treatment facilities, dated from September 2007 through January 2012.  A review of the evidentiary record indicates that the AOJ obtained medical records from the Tennessee Valley VA Medical Center ("VAMC") in response to the Board's remand.

As for the private medical records identified by the Board' December 2015 remand, although these records were not obtained, the Board finds, ultimately, that the AOJ substantially complied with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a December 23, 2015 letter, the AOJ requested the Appellant sign and return a medical release for these medical records, and additionally notified her that she could submit the records on her own if she desired.  However, the Appellant did not respond the AOJ's correspondence, and to date, the Appellant has not submitted records from the Cumberland County Hospital.  There is no evidence of record to suggest that the Appellant did not receive the AOJ's December 23, 2015 correspondence.  As such, the Board finds that there has been substantial compliance with the December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in January 2012.  The death certificate lists the cause of death as an acute myocardial infarction, with no contributing causes identified.  

2.  At the time of the Veteran's death, he was service connected for tinnitus at 10 percent effective from March 6, 1998.  He was also service connected for bilateral hearing loss at 60 percent disabling and received a total disability rating based on individual unemployability due to service-connected disabilities, both effective from January 25, 2005.

3.  Competent medical evidence does not show that cardiovascular disease was present during service, was manifest to a compensable degree during the one-year period following the Veteran's separation from service, or that it was caused or aggravated by a service-connected disability.

4.  The Appellant does not allege, and the evidence does not reflect, that the Veteran exhibited continuity of cardiovascular symptoms after service. 

5.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1131, 1310, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Specific to claim for dependency and indemnity compensation ("DIC") benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

In letters issued in August 2012 and December 2015, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim for service connection for the cause of the Veteran's death, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Appellant also was informed of when and where to send the evidence.  The August 2012 notice letter specifically informed the Appellant of the conditions for which the late Veteran was service-connected at the time of his death, and provided an explanation of the evidence and information required to substantiate a DIC claim based on previously service connected conditions, and based on conditions not yet service-connected (consistent with Hupp).  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist, by aiding the Appellant in obtaining evidence and providing her the opportunity to submit written testimony to the Board.  Of record are the late Veteran's post-service medical records, including VA treatment records from the Tennessee Valley VAMC identified in the Board's December 2015 remand.  See Stegall, 11 Vet. App. 268 at 271.  It appears that all known and available VA treatment records relevant to the issue on appeal have been obtained and associated with the electronic claims file; the Appellant has not contended otherwise.

While the Veteran's post-service private medical records, specifically records from the Cumberland County Hospital, have not been obtained, the Board finds that the AOJ substantially complied with the Board's December 2015 remand directives.  See Stegall, 11 Vet. App. 268 at 271 (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As noted briefly above, following the Board's December 2015 remand, the AOJ contacted the Appellant and requested that she provide a medical release for the identified records, or submit them herself.   See December 23, 2015 Correspondence.  The Appellant did not respond to the AOJ's request, and since that time neither she nor her representative have submitted any records from records from the Cumberland County Hospital or made any further request for assistance in obtaining these records from the AOJ.   Therefore, the Board finds that the AOJ complied with the Board's December 2015 remand directive in the December 23, 2015 correspondence, and the record contains no evidence to suggest that this letter did not reach the Appellant.  

As to the late Veteran's service treatment records ("STRs"), the Board notes that they have not been obtained or associated with the electronic claims file.  It appears that the Veteran's STRs were reported as lost in a fire by the National Personnel Records Center.  See February 1999 Board Decision.  Where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims ("Court") has held that there is a heightened obligation on the part of VA to assist the appellant in pursuit of their claim, including a duty to inform the appellant that she can submit "alternative" sources of evidence in place of the missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Moreover, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

As applied to the Appellant's claim, the Board observes that the August 2012 VCAA notice to the Appellant informed her that she could submit additional, alternative sources of information in support of her claim for dependency benefits.  This August 2012 VCAA notice additionally provided the Appellant with information on what specific information her claim must show in order to prevail.  In light of the above described actions, the Board finds that the AOJ complied with its heightened duty to assist the Appellant in substantiating her claim for entitlement to service connection for the cause of death of the late Veteran.  See Dixon, 3 Vet. App. at 263.

As to any duty to seek a medical opinion, the Board finds that one is not warranted.  Although section 38 U.S.C. § 5103A(a) directs VA to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit," De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), such efforts are not required when there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).   The Board notes that the Appellant does not appear to contend that the Veteran's death was caused by a service-connected disability.  See e.g. February 2018 Appellant Brief.  Instead, the Appellant essentially contends that the Veteran was permanently and totally disabled as a result of his service-connected disabilities prior to his death.  The Board finds that a VA medical opinion is not warranted, as the Appellant's contentions and the evidence of record do not indicate that a reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A (a)(2).

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Appellant nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to Service Connection for Cause of Death

The Appellant seeks to establish service-connection for the cause of the Veteran's death.  Service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

First, as to entitlement to service connection, a claimant must show that a current disability results from a disease of injury incurred in or aggravated by a period of active duty service.  38 U.S.C. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In addition, the Board notes that VA regulations provide that where a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including cardiovascular  disease, become manifest to a compensable degree within a prescribed period post service (one year for cardiovascular disease), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

Second, VA regulations provide the death of a veteran will be considered due to a service-connected disability when the evidence establishes that such disability was either a principle or a contributory cause of death.  See 38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.310, 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The law also states that service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312.  For example, where the service-connected condition affects a vital organ and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant generalized law applicable to the Appellant's claim, the Board finds that service connection is not warranted for the cause of the Veteran's death on either a direct basis or a presumptive basis.  The Board makes this conclusion following a thorough review of the evidentiary record, including medical evidence as well as statements submitted by the Appellant and those made on her behalf.  

As an initial determination, the Board finds that the Veteran was not service-connected for the cause of his death, an acute myocardial infarction.  The death certificate submitted by the Appellant lists the cause of death as an acute myocardial infarction, with no other contributing cause identified.  At the time of the Veteran's death, service connection was established for bilateral hearing loss, rated as 60 percent, and tinnitus, rated as 10 percent.  Service connection had not been established for any cardiovascular disability.  

While a complete set of the Veteran's STRs have not been obtained, the Board observes that neither the Appellant nor her representative argue that the later Veteran experienced any cardiovascular symptoms during his active duty service.  Similarly, the Appellant does not allege, and the medical evidence, does not show that the late Veteran developed any cardiovascular symptoms within a year of his separation from active duty service.  Rather, the medical evidence indicates the earliest signs of cardiovascular disease occurred in 1982, where the late Veteran suffered a myocardial infarction.  See Tennessee Valley VAMC Records.  Thus, the Veteran's VA treatment records indicate that he developed cardiovascular disease decades after his separation from active duty service. 

The Board notes that the Appellant has not contended that the late Veteran developed any cardiovascular disease during active duty service, or within one year following his separation from active duty service.  Moreover, she has not asserted that the Veteran died from a service-connected disability.  Rather, the Veteran has argued, and continues to assert, that the late Veteran was permanently and totally disabled as a result of his service-connected disabilities prior to his death.  The Board notes that both the Veteran and her representative continue to assert this argument, despite the Board's December 2015 decision denying her claim for benefits under 38 U.S.C. § 1318. 

In conclusion, and upon consideration of the entire record, the Board finds no competent and credible evidence which suggests that a disability incurred in, or aggravated by, military service caused or contributed to the Veteran's death.

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  As the evidence is against the Appellant's claim, there is no reasonable doubt to resolve in her favor.  Therefore, the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


